Citation Nr: 1608678	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-09 682	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for a bilateral (left and right) shin disorder, claimed as bilateral shin splints and swelling of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Veteran also previously had another hearing at the RO in January 2013 before a local Decision Review Officer (DRO).  Transcripts of both hearings are of record.

The Board subsequently, in March 2014, denied a claim for low back pain; consequently, that claim is no longer at issue.  However, the Board instead remanded these remaining claims for service connection for residuals of a left foot injury and for a bilateral shin disorder because they required further development and consideration.  But the Board has determined there was not the acceptable substantial compliance with the remand directives as concerning the claim for residuals of a left foot injury, since there are deficiencies in the VA compensation examination opinion and rationale.  Thus, the Board is again remanding this claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consider also that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


FINDING OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record preponderates against finding that the Veteran's bilateral shin disorder - notably, his exertional compartment syndrome - is due to events occurring during his active military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a bilateral shin disorder, claimed as bilateral shin splints and swelling of the lower extremities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, ideally, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When the claim is for service connection, this notice should also address the "downstream" disability rating criteria and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in May 2007, which included the required information concerning the downstream elements of his claim pursuant to the holing in Dingess.

Moreover, to satisfy its additional obligation to assist the Veteran with this claim, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence - including concerning his evaluation and treatment since service, additionally provided him a VA compensation examination, including for a medical nexus opinion concerning the etiology of his claimed condition, especially in terms of its purported relationship with his military service, and afforded him the opportunity to give testimony before the Board and DRO (the transcripts of which, as mentioned, since have been associated with the virtual record).  

All known and available records relevant to this claim at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.


II. Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) correlation or "nexus" between the disease, injury or event in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The question of whether the Veteran has a bilateral shin disorder is not in dispute.  He has been diagnosed with bilateral exertional/closed compartment syndrome.  What is in dispute, however, is whether this disability incepted during his service or is otherwise related or attributable to his service.  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.  

During his January 2013 DRO and February 2014 Board hearings, the Veteran testified that he had shin splints because of constant ruck marches and running during basic training, which were treated with Motrin.  He further testified that he has continued to have the same problems as when he was in the military, but he has since been informed that he had compartment syndrome as opposed to shin splints, per se.  

The Veteran's service treatment records (STRs) show he was diagnosed with bilateral shin splints with running and placed on a profile in November 1990.  In September 1994, he was kicked in his right shin and consequently diagnosed with major bruising.  X-rays were negative, however.  He complained of right leg pain in October 1994 and had some tenderness to palpation of the mid shin.  The diagnosis was resolving contusion (referring to the prior bruising).  

To the extent the Veteran is asserting that he has had continuing or ongoing problems with his shins since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, there were no further complaints or treatment for shin splints in service after November 1990.  The treatment in 1994, instead, was for a right leg contusion (i.e., bruise) after being kicked and there were no complaints thereafter.  Moreover, both the March 1995 separation reports of medical history and examination are unremarkable for indication of a bilateral shin disorder, either in the way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  Also realize that this notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic" according to 38 C.F.R. § 3.309(a), and exertional/closed compartment syndrome is not such a condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).


The Veteran's service ended in July 1995, and the first post-service documented complaints of leg/shin pain was not until 2008, so not until some 13 years later.  In April 2008, he reported leg pain induced by running; however, a bone scan was normal and showed no abnormalities of shin splints or stress fractures.  In July 2008, a private provider noted the Veteran's left calf was smaller than the right one, so an electromyography (EMG) was ordered.  He informed treatment providers in September 2009 that he had pain in his legs during service that was diagnosed as shin splints, but that the pain he now had was worse (described as severe burning pains).  He was diagnosed with exertional compartment syndrome.  Fasciotomy was recommended.  

Thus, the evidence of record reveals there was a prolonged period following conclusion of his service (13 years) without relevant medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As a chronic (meaning permanent) bilateral shin/leg disorder was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2012 and an addendum opinion obtained in 2014 on remand.

After reviewing the claims file (including the STRs) and physically examining the Veteran, the May 2012 VA examiner concluded that the Veteran's bilateral shin condition was less likely than not incurred in or caused by the claimed 
in-service injury or event.  This examiner reasoned that the STRs showed treatment for bilateral shin splints in November 1990, with no further evidence of ongoing treatment for shin splints in service.  This examiner also pointed out that the March 1995 separation examination showed no abnormal findings as concerning the lower legs or shin splints.  Additionally, this examiner considered it noteworthy that the April 2008 bone scan showed no abnormalities of shin splints or stress fractures.  

The current clinical examination was most consistent with chronic exertional compartment syndrome in the bilateral lower legs.  The examiner determined the remote right lower leg contusion was without residuals and that the incident of bilateral shin splints in service had resolved.  The examiner found no evidence of evaluation, treatment or diagnosis of compartment syndrome of the bilateral lower extremities during service, to in turn warrant attributing this currently diagnosed disorder to the Veteran's service.  The onset of symptoms owing to this condition were after he left the military.  The examiner concluded that the current clinical finding of longitudinal deficiency involving combined femur, tibia, and fibula of the left leg had no supporting evidence as being due to trauma during the Veteran's military service and there was no evidence found of treatment for the short leg during his service.

So that examiner disassociated all current disability from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In a more recent May 2014 addendum opinion, another VA examiner also found the Veteran's compartment syndrome was less likely than not incurred in or caused by his service.  The examiner reiterated the prior opinion and added that review of medical literature revealed that compartment syndrome of the lower leg was an acute condition requiring immediate surgical intervention.  The term was often mistakenly used to describe various related/proximal conditions, including anterior shin splints, but it was important to distinguish between the two, as shin splints rarely caused serious health problems while compartment syndrome could lead to irreversible damage.  The examiner explained that true compartment syndrome arose due to increased pressure within the unyielding anterior compartment of the leg.  The pressure obstructs venous outflow, which causes further swelling and increased pressure.  The examiner indicated that resultant ischemia leads to necrosis (death of tissue) of the muscles and nerves.  

Compartment syndrome of the lower leg or foot was considered a severe complication with a low incidence and was mostly caused by high-energy deceleration trauma.  The diagnosis was based on clinical examination and intracompartmental pressure measurement.  The most sensitive clinical symptom of compartment syndrome was severe pain.  Once the diagnosis is made, immediate fasciotomy of all compartments is required (which the Veteran underwent).  The examiner further noted that acute compartment syndrome was a complication following fractures, soft tissue trauma, and reperfusion injury after acute arterial obstruction.  It was caused by bleeding or edema in a closed, nonelastic muscle compartment surrounded by fascia and bone.  

The Board realizes the Veteran is competent to report symptoms of pain, swelling, and burning in his legs.  But he is incompetent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service.  See Jandreau, supra.  Exertional compartment syndrome is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

In sum, a chronic bilateral shin/leg disorder was not diagnosed during service or for many years thereafter.  No symptoms actually related to the shins have been identified in the medical record for continuity of symptomatology after the Veteran's discharge from service, even if this type of condition being claimed was subject to this relaxed evidentiary pleading, which, as explained, according to the holding in Walker, it is not.  The competent and credible medical evidence of record does not support finding that a bilateral shin disorder - notably, the exertional compartment syndrome mentioned - is related or attributable to the Veteran's active duty service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal therefore must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a bilateral shin disorder, claimed as bilateral shin splints and swelling of the lower extremities, is denied. 


REMAND

The Veteran is also claiming entitlement to service connection for residuals of a left foot injury.  A preliminary review of the record on appeal, however, reveals this other claim is not ripe for appellate disposition.

In the prior March 2014 remand, the Board determined that an addendum opinion was needed from the May 2012 VA examiner.  Specifically, the Board found that the VA examiner had noted that the Veteran had been treated for plantar fasciitis of his left foot during service and that the current clinical examination was consistent with chronic plantar fasciitis.  However, the Board found the VA examiner did not adequately explain why she found no relationship between the plantar fasciitis treated in service and that shown currently.

The supplemental VA medical opinion obtained in response to this request was rendered in May 2014, but unfortunately it is not compliant with the Board's remanded directives.  Notably, the examiner simply indicated, 

"[p]revious opinion was reviewed and I am in agreement with previous opinion.  There is no continuity of symptoms from time of discharge until present."   

The first point worth mentioning, and initial reason this opinion is inadequate, is that the Veteran cannot as a matter of law establish the required correlation between the plantar fasciitis in service and that shown currently by demonstrating continuity of symptomatology.  This is because plantar fasciitis is not a "chronic" condition, per se, according to 38 C.F.R. § 3.309(a).  See Walker, supra.

But aside from that, the VA examiner also once again failed to explain why this very same or similar diagnosis (left foot overuse syndrome, tendonitis, and especially plantar fasciitis) during the Veteran's service was insufficient to conclude that he is now experiencing the very same condition.  Consequently, the Board must obtain additional comment on this determinative issue to ensure the opinion is adequate.  Barr, 21 Vet. App. at 312.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  If available to provide still further comment, obtain another addendum opinion from the examiner who rendered the May 2014 VA opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  Explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  To wit: 

the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that the
the Veteran's current chronic plantar fasciitis of the left foot is directly related to any event, injury, or disease during his military service from August 1990 to July 1995, including particularly the diagnoses during his service of left foot overuse syndrome, tendonitis, and especially plantar fasciitis.  In other words, it is not enough to simply agree with the prior opinion, the examiner MUST discuss why this very same or similar diagnosis (left foot overuse syndrome, tendonitis, and especially plantar fasciitis) during the Veteran's service is insufficient to conclude that he is now experiencing the very same condition.

Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


